EXHIBIT 10.11
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into on this 29th
day of December, 2008 (the “Effective Date”), by and between Safeguard
Scientifics, Inc. a Pennsylvania corporation (the “Company”), and Kevin L.
Kemmerer (the “Executive”), reads as follows:
ARTICLE I
RECITALS
WHEREAS, Executive is an individual qualified by education and experience to
serve as the Company’s Executive Vice President and Managing Director,
Technology Group; and
WHEREAS, the Company desires to appoint the Executive as the Company’s Executive
Vice President and Managing Director, Technology Group and to employ the
Executive on the terms and conditions set forth in this Agreement; and
WHEREAS, the Company and Executive are parties to a letter agreement made and
entered into on the 15th day of September, 2006 (“Existing Agreement”); and
WHEREAS, the Company and Executive desire to replace the Existing Agreement in
its entirety.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the Existing Agreement is hereby terminated and replaced with this
Agreement upon the terms and conditions set forth below:
ARTICLE II
DEFINITIONS
Section 2.1. “Board” means the Board of Directors of the Company.
Section 2.2. “Cause” means (a) Executive’s material failure to adhere to any
written Company policy after Executive has been given written notice with a
reasonable opportunity, to comply with such policy or cure Executive’s failure
to comply of not less than thirty (30) days, (which reasonable opportunity must
be granted during the period preceding termination of this Agreement);
(b) Executive’s appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company, excluding any benefit derived from the existence or exercise of
Executive’s rights in the Company’s stock consistent with Company’s option and
restricted stock plans; (c) Executive’s misappropriation (or attempted
misappropriation) of any Company fund or property; (d) Executive’s conviction
of, or his entering a guilty plea or plea of no contest with respect to, a
felony, the equivalent thereof, or any other crime with respect to which
imprisonment is a possible punishment; or (e) a material breach of this
Agreement or any other agreement with or duty owed to the Company or any of its
subsidiaries or affiliates if not cured within 30 days following receipt from
the Company of written notice thereof.

 

 



--------------------------------------------------------------------------------



 



Section 2.3. “Change of Control” shall be deemed to have occurred if (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than any Company employee stock ownership plan or an equivalent retirement plan,
becomes the beneficial owner (as such term is used in Section 13(d) of the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
voting securities, (ii) the Board ceases to consist of a majority of Continuing
Directors (as defined below), (iii) the consummation of a sale of all or
substantially all of the Company’s assets or a liquidation (as measured by the
fair value of the assets being sold compared to the fair value of all of the
Company’s assets), or (iv) a merger or other combination occurs such that a
majority of the equity securities of the resultant entity after the transaction
are not owned by those who owned a majority of the equity securities of the
Company prior to the transaction. A “Continuing Director” shall mean a member of
the Board of Directors who either (i) is a member of the Board of Directors as
of the Effective Date or (ii) is nominated or appointed to serve as a Director
by a majority of the then Continuing Directors.
Section 2.4. “Change of Control Termination” means the termination of
Executive’s employment under this Agreement by the Company without Cause or by
Executive for Good Reason, which occurs either (i) following the commencement of
serious discussions with an unrelated third party regarding the possibility of a
transaction that would, if consummated, constitute a Change of Control, which
discussions lead to a transaction with such unrelated third party that
constitutes a Change of Control, provided that the closing of such transaction
occurs within six months following the termination of Executive’s employment or
(ii) within 12 months following a Change of Control.
Section 2.5. “Code” means the Internal Revenue Code of 1986, as amended.
Section 2.6. “Disability” means the inability of Executive, due to mental or
physical impairment or disability, despite reasonable accommodations by the
Company, to fully perform the material duties performed by Executive for the
Company immediately prior to such disability for a period of at least 120
consecutive days or for at least 180 non-consecutive days in any 12-consecutive
month period.

 

2



--------------------------------------------------------------------------------



 



Section 2.7. “Good Reason” means: (i) Executive’s assignment to or reduction in
assignment of (without his consent) responsibilities, or duties that serve to
diminish the status or degree of responsibility of Executive’s position,
responsibilities, or duties from those in effect immediately before such
assignment or reduction; (ii) a change in Executive’s reporting relationships as
in effect immediately before such change that serves to diminish Executive’s
position, responsibilities or duties; (iii) a change in Executive’s title to one
of a lesser status to the extent that such change serves to diminish Executive’s
position, responsibilities or duties; (iv) a material reduction of Executive’s
base salary; (v) a material breach of this Agreement by Company; (vi) the
relocation of the Company’s principal executive offices to a location which is
more than 30 miles away from the location of the Company’s principal executive
offices on the date of this Agreement; or (vii) Executive’s assignment (without
his consent) to be based anywhere other than the Company’s principal executive
offices to the extent that such assignment requires a material change in
geographic location for Executive or to the extent that such assignment serves
to diminish Executive’s position, responsibilities or duties. For purposes of
this definition, a material change in geographic location will be deemed to have
occurred if Executive is required to travel to a location that is more than 30
miles from the location of the Company’s principal executive offices on the date
of this Agreement. Notwithstanding the foregoing, no event or condition
described in clauses (i) through (vii) shall constitute Good Reason unless
(a) Executive gives the Company written notice of Executive’s intention to
terminate Executive’s employment for Good Reason and the grounds for such
termination, (b) the notice described in (a) is provided within 90 days after
the event giving rise to the Good Reason termination occurs, and (c) such
grounds for termination (if susceptible to correction) are not corrected by the
Company within 30 days after its receipt of such notice. If the Company does not
correct the ground(s) for termination during the 30-day period following
Executive’s notice of termination, Executive’s termination of employment for
Good Reason may become effective within 90 days after the end of the cure
period, in order for Executive’s termination to be treated as a Good Reason
termination under this Agreement. If Executive’s termination occurs more than
90 days after the end of the cure period, such termination shall be treated as a
voluntary termination other than for Good Reason and Executive will not be
entitled to severance benefits under this Agreement.
Section 2.8. “Restricted Period” means the period commencing on the day that
Executive’s employment with the Company terminates for any reason and ending on
the first anniversary thereof.
ARTICLE III
EMPLOYMENT AND COMPENSATION
Section 3.1. Employment Term.
(a) The Company has employed Executive since June 14, 2004 (the “Commencement
Date”). This Agreement will govern Executive’s continued employment by the
Company until that employment ceases in accordance with the terms of this
Agreement (such period of Executive’s employment is herein referred to as the
“Term”).
(b) If Executive dies while employed by the Company, this Agreement and
Executive’s employment by the Company shall automatically terminate on the date
of Executive’s death. The Company may terminate Executive’s employment and all
other positions with the Company upon written notice to Executive at any time
(i) due to the Disability of Executive, (ii) for Cause, or (iii) without Cause,
for any or no reason. Executive may terminate his employment and all other
positions with the Company at any time (i) for Good Reason, so long as Executive
provides notice of his intent to terminate for Good Reason within 90 days
following the date of the situation giving rise to Executive’s Good Reason
occurs and, to the extent the Company fails to cure within the cure period
described in Section 2.7 above, Executive actually resigns from employment with
the Company within 90 days following the expiration of the Company’s cure
period, or (ii) without Good Reason, for any or no reason. Notwithstanding the
generality of the preceding sentence, in the event that Executive terminates his
employment pursuant to this Section 3.1(b) for any or no reason (other than as
described in clause (i) with respect to Good Reason), Executive shall give
60 days’ prior written notice to the Company prior to the effectiveness of such
resignation of his employment with the Company, and such resignation shall not
be effective until the expiration of such notice period, unless such notice is
waived by the Company (in which case such resignation shall be effective as of
the date of such waiver).

 

3



--------------------------------------------------------------------------------



 



Section 3.2. Positions and Duties. Executive will serve as Executive Vice
President and Managing Director, Technology Group (“EVP & MD”) of the Company,
reporting directly to the Chief Executive Officer and will have all duties
customarily associated with the position of an EVP & MD, all duties as are set
forth in the Company’s bylaws for such position and all duties as are delegated
to the EVP & MD from time to time by the CEO or the Company’s Board consistent
with his position as EVP & MD. Executive shall devote his best efforts and
substantially all of his business time and services to the Company and shall
render his services hereunder to the Company and use his best efforts, judgment
and energy in the performance of the duties assigned to him. The parties
expressly agree that Executive may continue to serve as a board member for the
Association of Corporate Growth Philadelphia and as an advisory board member for
Ben Franklin Technology Partners so long as such service does not interfere with
Executive’s performance of his duties to the Company and that such activities do
not compete with the activities of the Company or its subsidiaries or
affiliates. Executive shall not serve as a director of any company that is not
affiliated with the Company without the consent of the Board.
Section 3.3. Compensation. The Company shall pay or cause to be paid or provided
to Executive the following amounts and benefits:
(a) Base Salary. Executive’s initial base salary rate hereunder shall be
$325,000 per annum, subject to review on an annual basis by the Board and
possible increase from time to time by the Board. The initial base salary or
such later revised base salary is hereinafter referred to as Executive’s “Base
Salary.”
(b) Annual Bonus Beginning in Fiscal Year 2009. For each fiscal year ending
during the Term but after December 31, 2008, Executive will be eligible for an
annual bonus subject to the terms of the Company’s Management Incentive Plan
(the “MIP”) (or such other management bonus program as may be established by the
Board from time to time). Executive’s target annual bonus will be at least
$325,000 if specified corporate and personal performance goals established by
the Board in good faith are met for that year in accordance with the MIP. Any
reduction in Executive’s target annual bonus opportunity below this minimum
target shall constitute a material breach of this Agreement by the Company.
Bonus payment amounts, if any, will be determined by the Board based upon the
attainment of certain performance targets to be set forth in the MIP (or such
other management bonus program as may be established from time to time by the
Board). Unless provided otherwise by the MIP, the annual bonus shall be paid to
Executive on or after January 1, but prior to March 15, of the calendar year
next following the calendar year in which the bonus is earned, subject to
completion of the Company’s audit for the applicable fiscal year.
Notwithstanding the foregoing, Executive’s target annual bonus for calendar year
2008 shall be calculated pro rata based on his effective target bonus rates
during such calendar year.

 

4



--------------------------------------------------------------------------------



 



(c) Fringe Benefits. Executive will be paid a car allowance at the rate of
$10,000 per annum; will be reimbursed for country club dues at the rate of
$8,000 per annum; will participate in the Company’s executive medical plan
(pursuant to which up to $5,000 of reasonable and necessary medical, healthcare,
vision or dental expenses not allowed under normal health plans are reimbursed);
will receive at the Company’s cost up to $750,000 of life insurance (assuming
that Executive meets normal insurability requirements); and will be permitted to
participate in all other benefit programs offered generally by the Company to
its other executives.
(d) Equity Incentive Compensation Grants. In connection with the Executive’s
appointment as the Company’s Executive Vice President and Managing Director,
Technology Group, on September 30, 2008, Executive was granted an aggregate of
500,000 stock options under the Company’s equity compensation plans, which
options were granted at an exercise price equal to the average of the high and
low prices of a share of the Company’s common stock as reported on the New York
Stock Exchange composite tape on such date, have a term of eight years and shall
vest as follows:
(i) 125,000 stock options (which shall be incentive stock options, to the extent
permitted) shall vest 25% on the first anniversary of the grant date and in 36
equal monthly installments thereafter; and
(ii) 375,000 stock options (which shall be non-qualified stock options) shall
vest based upon the 2008 Capital Return Option Vesting Model adopted by the
Compensation Committee of the Company’s Board of Directors.
Section 3.4. Reimbursement of Expenses. Executive will be reimbursed by the
Company for all reasonable business expenses incurred by him in accordance with
the Company’s customary expense reimbursement policies as in effect from time to
time.
Section 3.5. Indemnification. The Company will indemnify Executive for and
defend Executive from claims arising from Executive’s good faith performance of
his duties as an employee of the Company to the extent provided in the Company’s
bylaws.
Section 3.6. Severance; Severance Payments. Upon cessation of his employment
with the Company, Executive will be entitled only to such compensation and
benefits as described in this Section 3.6.
(a) Termination without Cause or for Good Reason. Subject to Executive’s
execution and delivery of the “Release” described in Section 3.6(c) below as to
subparagraphs (ii) through (v) inclusive, if Executive’s employment by the
Company is terminated by the Company without Cause or by Executive for Good
Reason, Executive will be entitled to:
(i) payment of all accrued and unpaid Base Salary through the date of such
termination in the Company’s normal payroll cycle;

 

5



--------------------------------------------------------------------------------



 



(ii) a lump sum payment, which shall be paid within 45 days of Executive’s
termination of employment, equal to Executive’s annual Base Salary as of the
date of such termination;
(iii) a lump sum payment, which shall be paid within 45 days of Executive’s
termination of employment, equal to the greater of (A) Executive’s target annual
bonus for the year of such termination, or (B) the average of his actual bonus
as received for the last three completed fiscal years; and
(iv) waiver of the applicable premium otherwise payable by the Company if
Executive were an active employee for COBRA continuation coverage for Executive
(and, to the extent covered immediately prior to the date of Executive’s
termination, his spouse and dependents) with respect to medical insurance for a
period equal to 12 months (Executive shall pay his portion of the cost of such
coverage as if Executive were still an active employee of the Company); and
(v) a lump sum payment, which shall be paid within 45 days of Executive’s
termination of employment, equal to the cost that would be incurred by the
Company, as reasonably determined by the Company, to waive the applicable
premium otherwise payable for COBRA continuation coverage for Executive (and, to
the extent covered immediately prior to the date of Executive’s termination, his
spouse and dependents) with respect to dental insurance for a period of
12 months following the date of Executive’s termination.
(b) Change of Control Termination. Subject to Executive’s execution and delivery
of the “Release” described in Section 3.6(c) below as to subparagraphs
(ii) through (v) inclusive, in lieu of any compensation and benefits payable
under Section 3.6(a), in the event that Executive’s employment by the Company
ceases due to a Change of Control Termination, Executive will be entitled to:
(i) payment of all accrued and unpaid Base Salary through the date of such
termination in the Company’s normal payroll cycle;
(ii) a lump sum payment, which shall be paid within 45 days of Executive’s
termination of employment, equal to the product of (A) two multiplied by
(B) Executive’s annual Base Salary as of the date of such termination;
(iii) a lump sum payment, which shall be paid within 45 days of Executive’s
termination of employment, equal to the product of (A) two multiplied by (B) the
greater of (i) Executive’s target annual bonus for the year of such termination,
or (ii) the average of his actual bonus as received for the last three completed
fiscal years; and
(iv) waiver of the applicable premium otherwise payable by the Company if
Executive were an active employee for COBRA continuation coverage for Executive
(and, to the extent covered immediately prior to the date of Executive’s
termination, his spouse and dependents) with respect to medical insurance for a
period equal to 24 months (Executive shall pay his portion of the cost of such
coverage as if Executive were still an active employee of the Company); and

 

6



--------------------------------------------------------------------------------



 



(v) a lump sum payment, which shall be paid within 45 days of Executive’s
termination of employment, equal to the cost that would be incurred by the
Company, as reasonably determined by the Company, to waive the applicable
premium otherwise payable for COBRA continuation coverage for Executive (and, to
the extent covered immediately prior to the date of Executive’s termination, his
spouse and dependents) with respect to dental insurance for a period of
24 months following the date of Executive’s termination.
(c) Except as otherwise provided in this Section 3.6, all compensation and
benefits will cease at the time of such termination, subject to the terms of any
benefits or compensation plans then in force and applicable to Executive, and
the Company shall have no further liability or obligation by reason of such
termination. The payments and benefits described in this Section 3.6 are in lieu
of, and not in addition to, any other severance arrangement maintained by the
Company. Notwithstanding any provision of this Agreement, the payments and
benefits described in Section 3.6 are conditioned on Executive’s execution and
delivery to the Company of a release substantially identical to that attached
hereto as Appendix A in a manner consistent with the requirements of the Older
Workers Benefit Protection Act and any applicable state law (the “Release”). The
severance benefits described in this Section 3.6 will be paid (or, in the case
of the benefits described in Section 3.6(a)(iv) and 3.6(b)(iv), will begin to be
paid or provided) as soon as the Release becomes irrevocable.
(d) Other Terminations. If Executive’s employment with the Company ceases for
any reason other than as described in Section 3.6(a) and 3.6(b) above (including
but not limited to termination (a) by the Company for Cause, (b) as a result of
Executive’s death, (c) as a result of Executive’s Disability, or (d) as a result
of resignation by Executive without Good Reason), then the Company’s obligation
to Executive will be limited solely to the payment of accrued and unpaid Base
Salary and, subject to the provisions of Section 3.4, business expenses incurred
through the date of such termination. All compensation and benefits will cease
at the time of such termination and, except as otherwise provided by COBRA, the
Company will have no further liability or obligation by reason of such
termination. The foregoing will not be construed to limit Executive’s right to
payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract.
Section 3.7. Limitation on Payments. Upon Executive’s termination of employment
with the Company in connection with a Change of Control, if it is determined
that any payment or distribution by the Company of benefits provided under this
Agreement or any other payments or benefits due upon a Change of Control (the
“Change of Control Benefits”) would constitute an “excess parachute payment”
within the meaning of section 280G of the Code that would be subject to an
excise tax under section 4999 of the Code (the “Excise Tax”) the following
provisions shall apply. If the aggregate present value to Executive of receiving
the Change of Control Benefits and paying the Excise Tax is not greater than the
aggregate present value to Executive of the Change of Control Benefits reduced
to the safe harbor amount (as defined below), then the Company shall reduce the
Change of Control Benefits such that the aggregate present value to Executive of
receiving the Change of Control Benefits is equal to the safe harbor amount.
Otherwise Executive shall receive the full amount of the Change of Control
Benefits and

 

7



--------------------------------------------------------------------------------



 



Executive shall be responsible for payment of the Excise Tax. For purposes of
this paragraph “present value” shall be determined in accordance with
Section 280G(d)(4) of the Code and the term “safe harbor amount” shall mean an
amount expressed in the present value that maximizes the aggregate present value
of the Change of Control Benefits without causing any of the Change of Control
Benefits to be subject to the deduction limitations set forth in Section 280G of
the Code. All determinations made pursuant to this Section 3.7 shall be made by
the Company’s independent public accountant immediately prior to the Change of
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Company and to Executive within ten days
of the termination date. For purposes of determining whether payments or
benefits due upon a Change of Control would constitute an “excess parachute
payment,” the Accounting Firm shall take into account the relevant provisions of
the Code, Treasury Regulations and rulings issued by the Internal Revenue
Service that it shall determine are relevant to such determination, including,
but not limited to such provisions that require the “Base Amount,” pursuant to
Section 280G(b)(3) of the Code to take into account all compensation paid to
Executive by the Company during the “base period,” (as defined in
Section 280G(d)(2) of the Code) to the extent such compensation is includible in
Executive’s ordinary income, including, but not limited to non-deferred amounts
of base salary and bonus, and amounts recognized as ordinary compensation income
on Executive’s exercise of non-qualified stock options issued by the Company.
Any such determination by the Accounting Firm shall be binding upon Executive
and the Company. Executive shall then, in his sole discretion, determine which
and how much of the Change of Control Benefits shall be eliminated or reduced
consistent with the requirements of the foregoing paragraph. All of the fees and
expenses of the Accounting Firm in performing the determinations referred to
above shall be borne solely by the Company.
ARTICLE IV
RESTRICTIVE COVENANTS AND REMEDIES
Section 4.1. Confidential Information.
(a) In consideration of the employment by the Company of Executive and the
consideration outlined in Article 3 of this Agreement, and as an inducement to
the Company to continue to entrust Executive with its Trade Secrets (as
hereinafter defined), Executive agrees that Executive will not use for himself
or disclose to any person any Trade Secret of the Company obtained by Executive
as a result of his employment by the Company unless authorized in writing by the
Company to do so. For purposes of this Agreement, Trade Secrets will be deemed
to include, but not be limited to, all confidential information (which will be
deemed to be all information not otherwise available to the general public),
price lists, production techniques, patents, designs, inventions, copyrighted
materials, product lists, marketing strategies, equipment designs, personnel
files, customer lists, and all other information or material received by
Executive in connection with his employment by the Company. Upon cessation of
Executive’s service to the Company for any reason, all written or electronic
materials evidencing Trade Secrets, and all copies thereof, in the possession or
control of Executive shall be delivered to the Company. The term Trade Secrets
shall exclude (i) information that is or subsequently becomes publicly available
other than as a result of Executive’s breach of this Agreement; (ii) is acquired
from another source not under a duty of confidentiality to Company and not as a
result of a breach of this Agreement; or (iii) is independently developed by
Executive without use of the Trade Secrets.

 

8



--------------------------------------------------------------------------------



 



(b) Executive further agrees, covenants and promises that he will not in any way
communicate the terms of this Agreement to any person other than his immediate
family and his attorney and financial consultant or when necessary to enforce
this Agreement or to advise a third party of his obligations under this
Agreement until this Agreement becomes a public document by reason of its
disclosure by the Company.
Section 4.2. Ownership of Inventions and Ideas. Executive acknowledges that the
Company shall be the sole owner of all the results and proceeds of his service
to the Company, including but not limited to, all patents, patent applications,
patent rights, formulas, copyrights, inventions, developments, discoveries,
other improvements, data, documentation, drawings, charts, and other written,
audio and/or visual materials relating to equipment, methods, products,
processes or programs in connection with or useful to the business of the
Company or any of its subsidiaries or affiliates (collectively, the
“Developments”) which Executive, by himself or in conjunction with any other
person, may conceive, make, acquire, acquire knowledge of, develop or create
during Executive’s employment by the Company, free and clear of any claims by
Executive (or any successor or assignee of Executive) of any kind or character
whatsoever. Executive acknowledges that all copyrightable Developments shall be
considered works made for hire under the Federal Copyright Act. Executive hereby
assigns and transfers his right, title and interest in and to all such
Developments and agrees that he shall, at the request of the Company, execute or
cooperate with the Company in any patent applications, execute such assignments,
certificates or other instruments, and do any and all other reasonable acts, as
the Company from time to time reasonably deems necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend the Company’s
right, title and interest in or to any such Developments.
Section 4.3. Restrictive Covenants. In consideration of the employment by the
Company of Executive and the consideration outlined in Article 3 of this
Agreement, Executive agrees to be bound by this Section 4.3. Executive will not,
directly or indirectly, do any of the following during the period of his
employment by the Company and the Restricted Period:
(a) engage or participate in any business activity substantially similar to an
activity from which the Company or any of its subsidiaries or affiliates derives
revenue (or, with respect to the application of this provision during the
Restricted Period, engage or participate in any business activity substantially
similar to an activity from which the Company or any of its subsidiaries or
affiliates derived revenue during the 12 months preceding the date Executive’s
employment ends) (a “Competing Business”), provided that notwithstanding the
foregoing, Executive’s activities as or on behalf of a private equity investor,
venture capital investor or a business enterprise operating multiple companies
or businesses shall not be treated as a Competing Business except to the extent
such activities involve activities that compete with entities that were the
Company’s subsidiaries or affiliates from which the Company derived revenue
during the 12 months preceding the date Executive’s employment ends;
(b) become interested in (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent or consultant) any person, firm, corporation,
association or other entity engaged in any Competing Business. Notwithstanding
the foregoing, Executive may hold up to 4.9% of the outstanding securities of
any class of any publicly traded securities of any company;

 

9



--------------------------------------------------------------------------------



 



(c) solicit or call on, either directly or indirectly, for purposes of selling
goods or services competitive with goods or services sold by the Company or any
of its subsidiaries or affiliates, any customer with whom the Company shall have
dealt or any prospective customer that the Company has identified and solicited
during the preceding 12 months of Executive’s employment by the Company;
(d) adversely influence or attempt to adversely influence any supplier, customer
or potential customer of the Company to terminate or modify any written or oral
agreement or course of dealing with the Company;
(e) adversely influence or attempt to adversely influence any person to
terminate or modify any employment, consulting, agency, distributorship or other
arrangement with the Company; or
(f) employ or retain, or arrange to have any other person or entity employ or
retain, any employee or consultant of the Company or any of its subsidiaries or
affiliates (or with respect to the application of this provision during the
Restricted Period, any person or entity who, within the 12 months preceding the
date Executive’s employment by the Company ends, was employed or engaged by the
Company or any of its subsidiaries or affiliates as an employee or consultant).
Executive acknowledges that the restrictions contained in Sections 4.1, 4.2 and
4.3 are reasonable and necessary to protect the legitimate interests of the
Company and its subsidiaries and affiliates and that the duration of the
Restricted Period, and the provisions of Sections 4.1, 4.2 and 4.3, are
reasonable given Executive’s position within the Company and the substantial
consideration payable under this Agreement. Executive further acknowledges that
Sections 4.1, 4.2 and 4.3 are included herein in order to induce the Company to
enter into this Agreement and that the Company would not have entered into this
Agreement or in the absence of these provisions.
Section 4.4. Enforcement.
(a) Specific Enforcement. Executive acknowledges that any breach by him,
willfully or otherwise, of this Article 4 will cause continuing and irreparable
injury to the Company for which monetary damages would not be an adequate
remedy. Executive will not, in any action or proceeding to enforce any of the
provisions of this Agreement, assert the claim or defense that such an adequate
remedy at law exists. In the event of any such breach by Executive, the Company
will have the right to enforce this Agreement by seeking injunctive or other
relief in any court and this Agreement will not in any way limit remedies of law
or in equity otherwise available to the Company.
(b) Restitution. If Executive breaches any part of Section 4.1, 4.2 or 4.3, the
Company will have the right and remedy to require Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by Executive as the result of such breach.
This right and remedy will be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.

 

10



--------------------------------------------------------------------------------



 



(c) Extension of Restricted Period. If Executive breaches Section 4.1, 4.2 or
4.3, the Restricted Period will be extended by an amount of time equal to the
period that Executive was in breach.
(d) Judicial Modification. If any court determines that Section 4.1, 4.2 or 4.3,
or this Section 4.4 (or any part thereof) is unenforceable because of its
duration or geographic scope, that court will have the power to modify that
section and, in its modified form, that section will then be enforceable.
(e) Restrictions Enforceable in All Jurisdictions. If any court holds that
Section 4.1, 4.2 or 4.3, or this Section 4.4 (or any part thereof) is
unenforceable by reason of its breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographic scope of this section.
(f) Disclosure of Protective Provisions. Executive agrees to disclose the
existence and terms of Sections 4.1, 4.2 and 4.3 to any employer for whom
Executive works during the two year period following Executive’s cessation of
employment by the Company. Executive also agrees that for a period of one year
following his cessation of employment by the Company, Executive will provide,
and that at all times after the date hereof the Company may similarly provide, a
copy of this Section 4 to any business or enterprise (i) which Executive may
directly or indirectly own, manage, operate, finance, join, control or of which
he may participate in the ownership, management, operation, financing, or
control, or (ii) with which Executive may be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise, or
in connection with which Executive may use or permit to be used Executive’s
name.
ARTICLE V
MISCELLANEOUS
Section 5.1. No Liability of Officers and Directors for Severance Upon
Insolvency. Notwithstanding any other provision of the Agreement and intending
to be bound by this provision, Executive hereby (a) waives any right to claim
payment of amounts owed to him, now or in the future, pursuant to this Agreement
from directors or officers of the Company if the Company becomes insolvent, and
(b) fully and forever releases and discharges the Company’s officers and
directors from any and all claims, demands, liens, actions, suits, causes of
action or judgments arising out of any present or future claim for such amounts.
Section 5.2. Other Agreements. Executive represents and warrants to the Company
that there are no restrictions, agreements or understandings whatsoever to which
he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Executive of his duties under this Agreement.

 

11



--------------------------------------------------------------------------------



 



Section 5.3. Payments Subject to Tax Withholding. All payments and transfers of
property described in this Agreement will be made net of any applicable tax
withholding.
Section 5.4. Successors and Assigns. This Agreement will inure to the benefit of
and be binding upon the Company and Executive and their respective successors,
executors, administrators and heirs. Executive may not make any assignment of
this Agreement or any interest herein, by operation of law or otherwise. The
Company shall assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.
Section 5.5. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
Section 5.6. Entire Agreement; Amendments. Except as otherwise provided herein,
this Agreement contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof. Therefore, other than as
specifically set forth below, this Agreement merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to Executive’s employment, compensation, severance, termination or any
related matter, including, but not limited to, the Existing Agreement.
Notwithstanding the foregoing, this Agreement shall not effect the continuing
validity of that certain Employee Agreement, dated May 7, 2004, a copy of which
is attached hereto as Exhibit 1. This Agreement may not be changed or modified,
except by an Agreement in writing signed by both Executive and the Company.
Section 5.7. Notice. Any notice or communication required or permitted under
this Agreement will be made in writing and (a) sent by overnight courier,
(b) mailed by certified or registered mail, return receipt requested or (c) sent
by telecopier, addressed as follows:
If to Executive:
Mr. Kevin Kemmerer
40 Meadow Creek Lane
Malvern, PA 19355
If to the Company:
Safeguard Scientifics, Inc.
435 Devon Park Drive, Building 800
Wayne, PA 19087
Attn: General Counsel

 

12



--------------------------------------------------------------------------------



 



Section 5.8. Governing Law/Arbitration. This agreement will be construed and
enforced in accordance with the law of the Commonwealth of Pennsylvania without
regard to the conflicts of laws rules of any state. Executive hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
courts of the Commonwealth of Pennsylvania and of the United States of America,
in each case located in Philadelphia, Pennsylvania, for any actions, suits or
proceedings arising out of or relating to this Agreement and equity incentive
grants made pursuant to this Agreement (“Litigation”) and agrees not to commence
any Litigation except in any such court, and further agrees that service of
process, summons, notice or document by U.S. registered mail to his respective
address shall be effective service of process for any Litigation brought against
him in any such court. Each party hereby irrevocably and unconditionally waives
any objection to the laying of venue of any Litigation in the courts of the
Commonwealth of Pennsylvania or of the United States of America, in each case
located in Philadelphia, Pennsylvania, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any Litigation brought in any such court has been brought in an inconvenient
forum.
Section 5.9. Counterparts and Facsimiles. This Agreement may be executed,
including execution by facsimile signature, in one or more counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument.
Section 5.10. Compliance with Section 409A of the Code.
(a) Compliance. This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under Section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall Executive,
directly or indirectly, direct the calendar year of payment. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

13



--------------------------------------------------------------------------------



 



(b) Payment Delay. Notwithstanding any provision in this Agreement to the
contrary, if at the time of Executive’s separation from service with the
Company, the Company has securities which are publicly traded on an established
securities market and Executive is a “specified employee” (as defined in
Section 409A of the Code) and it is necessary to postpone the commencement of
any severance payments otherwise payable pursuant to this Agreement as a result
of such termination of employment to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will postpone the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to Executive) that are
not otherwise paid within the short-term deferral exception under Section 409A
of the Code and are in excess of the lesser of two times (i) Executive’s
then-annual compensation or (ii) the limit on compensation then set forth in
Section 401(a)(17) of the code, until the first payroll date that occurs after
the date that is six months following Executive’s “separation from service” with
the Company (as defined under Section 409A of the Code). If any payments are
postponed due to such requirements, such postponed amounts will be paid in a
lump sum to Executive on the first payroll date that occurs after the date that
is six months following Executive’s “separation from service” with the Company.
If Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of Section 409A of the Code
shall be paid to the personal representative of Executive’s estate within
60 days after the date of Executive’s death.
Section 5.11. Terms of Employment, Agreements, Miscellaneous. You are an
employee at will and subject to the arrangements described in the Company’s
employee handbook as modified from time to time.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

                      SAFEGUARD SCIENTIFICS, INC.       KEVIN L. KEMMERER    
 
                    By:   /s/ Brian J. Sisko       /s/ Kevin L. Kemmerer        
                  Brian J. Sisko       Kevin L. Kemmerer    
 
  Title:   Senior Vice President and            
 
      General Counsel            

 

14



--------------------------------------------------------------------------------



 



Appendix A
Release
RELEASE OF CLAIMS
FOR AND IN CONSIDERATION OF the benefits to be provided to Kevin L. Kemmerer
(“Executive”) in connection with the termination of his employment, as set forth
in that certain Employment Agreement by and between Safeguard Scientifics, Inc.
(the “Company”) and Executive, dated December 29, 2008 (the “Employment
Agreement”), which are conditioned on Executive signing this Release of Claims
and to which Executive is not otherwise entitled, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Executive does hereby REMISE, RELEASE, AND FOREVER DISCHARGE the
Company and each of its past or present subsidiaries and affiliates, its and
their past or present officers, directors, stockholders, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
the pension and employee benefit plans of the Company, or of its past or present
subsidiaries or affiliates, and the past or present trustees, administrators,
agents, or employees of the pension and employee benefit plans (hereinafter
collectively included within the term the “Company”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity, which Executive
ever had, now have, or hereafter may have, or which Executive’s heirs, executors
or administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Executive’s employment with the Company to the
date of this Agreement and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to Executive’s
employment relationship and/or the termination of Executive’s employment
relationship with the Company, including but not limited to, any claims which
have been asserted, could have been asserted, or could be asserted now or in the
future under any federal, state or local laws, including any claims under the
Pennsylvania Human Relations Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the
Rehabilitation Act of 1973, 29 USC §§ 701 et seq., as amended, Title VII of the
Civil Rights Act of 1964, 42 USC §§ 2000e et seq., as amended, the Civil Rights
Act of 1991, 2 USC §§ 60 et seq., as applicable, the Age Discrimination in
Employment Act of 1967, 29 USC §§ 621 et seq., as amended ( “ADEA”), the
Americans with Disabilities Act, 29 USC §§ 706 et seq., and the Employee
Retirement Income Security Act of 1974, 29 USC §§ 301 et seq., as amended, any
contracts between the Company and Executive and any common law claims now or
hereafter recognized and all claims for counsel fees and costs; provided,
however, that this Release of Claims shall not apply to any entitlements under
the terms of the Employment Agreement or under any other plans or programs of
the Company in which Executive participated and under which Executive has
accrued and become entitled to a benefit other than under any Company separation
or severance plan or programs and provided, further, that this Release of Claims
shall not apply to any claims Executive may have as a stockholder of the Company
so long as Executive is not the moving, initiating or lead party.
Executive acknowledges that the restrictive covenants contained in Article IV of
the Employment Agreement will survive the termination of his employment. The
Executive affirms that those restrictive covenants are reasonable and necessary
to protect the legitimate interests of the Company, that he received adequate
consideration in exchange for agreeing to those restrictions and that he will
abide by those restrictions.

 

 



--------------------------------------------------------------------------------



 



In signing this Release of Claims, Executive acknowledges his understanding that
he may not sign it prior to the termination of his employment, but that he may
consider the terms of this Release of Claims for up to twenty-one (21) days (or
such longer period as the Company may specify) from the date Executive’s
employment with the Company terminates. Executive also acknowledges that he is
advised by the Company and its subsidiaries and other affiliates to seek the
advice of an attorney prior to signing this Release of Claims; that Executive
has had sufficient time to consider this Release of Claims and to consult with
an attorney, if he wished to do so, or to consult with any other person of his
choosing before signing; and that he is signing this Release of Claims
voluntarily and with a full understanding of its terms. Executive further
acknowledge that, in signing this Release of Claims, he has not relied on any
promises or representations, express or implied, that are not set forth
expressly in the Employment Agreement. Executive understands that he may revoke
this Release of Claims at any time within seven (7) days of the date of his
signing by written notice to the Company and that this Release of Claims will
take effect only upon the expiration of such seven-day revocation period and
only if Executive has not timely revoked it.
Intending to be legally bound, Executive has signed this Release of Claims under
seal as of the date written below.

             
Signature: 
         
Name (please print): Kevin L. Kemmerer
 
Date Signed:
           

 

A-2